DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s response filed 07/08/2022.
Claims 1-14 are pending and have been examined here. 
Claims 1, 13, and 14 have been amended. 
Response to Arguments
Applicant’s arguments, see pages 10-14 of Applicant’s Response, filed 07/08/2022, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding the direction of claims 1, 13, and 14 to patent eligible subject matter under 35 U.S.C. 101, the claims represent a practical application of the one or more abstract ideas at least due to the application of the abstract ideas using a CMOS sensor, controlling a reservation server to automatically cancel a reservation on the basis of a periodic request for a reservation, and due to the triggering of one or more steps on the basis of lost connectivity. Each of these elements brings about a technical implementation of the abstract idea such that the claims use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Therefore, claims 1, 13, and 14 are not directed to the abstract ideas which they recite. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wolf, L.C., Steinmetz, R. (1998). Concepts for Resource Reservation in Advance. In: Furht, B. (eds) Multimedia Technologies and Applications for the 21st Century. The Springer International Series in Engineering and Computer Science, vol 431 https://doi.org/10.1007/978-0-585-2876 (Year: 1998); hereinafter “Wolf”
 Wolf generally teaches a reservation system architecture and its implementation, but is silent as to the use of a CMOS sensor, the use of connectivity triggering one or more events, and the cancellation of one or more reservations based on a recorded request reception time indicating that the periodic request for reservation information is receive within a first predetermined interval of time and whether the use start notification is received within a predetermined time from the use start time of day. Such a combination of elements, in the context of the systems and methods recited for managing resource reservations, is not taught or suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628